Citation Nr: 0027577	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  92-13 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for the residuals of an injury to the left ankle.  

2.  Entitlement to a disability rating greater than zero 
percent for depression, secondary to the service-connected 
left ankle condition.  

3.  Entitlement to service connection for a low back 
disability, secondary to the service-connected left ankle 
condition.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from August 1977 to 
August 1981 and from October 1981 to October 1983.

This appeal arose from a February 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina which denied the appellant's claim 
of entitlement to an increased disability rating for his 
service-connected left ankle disability.  He duly appealed to 
the Board of Veterans' Appeals (the Board).  The appellant 
testified at a personal hearing held before the undersigned 
in March 1997, at which time his representative raised the 
issues of entitlement to service connection for a psychiatric 
disability and a back disability, both claimed as secondary 
to his service-connected left ankle disability.  In April 
1997, the Board determined that further development of the 
evidence with respect to the increased disability rating was 
necessary and remanded the claim.  The Board also noted that 
the appellant had raised additional issues, including 
entitlement to service connection for a back disorder and for 
a psychiatric disability; entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities; and an extraschedular rating for the service-
connected ankle disability.  These issues were referred to 
the RO.  

In an October 1997 RO rating decision, a disability rating in 
excess of 30 percent was again denied for the service-
connected left ankle disability.  In a February 1998 RO 
rating decision, service connection was denied for a back 
disability, claimed as secondary to the service-connected 
left ankle disability.  In October 1998, service connection 
was granted for the degree of aggravation of the appellant's 
non service-connected depression due to his service-connected 
left ankle disability.  A noncompensable disability rating 
was assigned for that degree of aggravation.  The appellant 
appealed the denial of service connection for the back 
disability and the disability rating assigned for the 
depression.  The appellant testified at a second Board 
hearing before the undersigned in January 2000.  

The record further reflects that by rating decision dated in 
October 1997, entitlement to a total disability evaluation 
based upon individual unemployability was denied.  The 
appellant was advised of the denial by letter dated in 
December 1997.  The appellant did not file a Notice of 
Disagreement within one year.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.201, 20.302.

Through his representative in February 2000, the appellant 
argued that because in its October 1997 rating decision, the 
RO deferred consideration of the issues of service connection 
for a low back disorder and for depression, denial of his 
claim of entitlement to a total disability evaluation based 
upon individual unemployability was a denial of due process.  
The appellant further argued that this tolled the one-year 
period for filing a Notice of Disagreement.  (See Informal 
Brief of Appellant, dated February 10, 2000, page 19).  Thus, 
the appellant argues that the claim for a total disability 
evaluation based upon individual unemployability is presently 
under appellate status, and that it should be remanded.  

The Board has carefully considered the appellant's 
contention, but finds it without support in law.  It is well-
settled that the filing of a Notice of Disagreement initiates 
the appellate process, and absent such an expression the 
Board does not have jurisdiction to consider an appeal.  See 
Malincon v. West, 12 Vet. App. 238 (1998); Brannon v. West, 
12 Vet. App. 32 (1998).  As to the appellant's specific 
argument, the Board cannot remand a matter over which it has 
no jurisdiction, which is conferred by a Notice of 
Disagreement.  The Board believes the failure of an RO to 
adjudicate a claim may be the subject of an appeal.  However, 
that appeal must be commenced by the timely filing of a NOD.  
The RO's failure to adjudicate the TDIU claim in October 1997 
was not properly appealed to the Board and the Board cannot 
take jurisdiction over it.  This matter is again referred to 
the RO for consideration, particularly in light of the 
Board's decision, below.  

The matter of an extraschedular rating for the service-
connected left ankle disability will be discussed in 
connection with that issue in the Reasons and Bases section 
below.


FINDINGS OF FACT

1. The residuals of the appellant's left ankle fusion include 
symptoms of significant functional loss and pain and 
severe degenerative changes.

2. The severity of the appellant's depressive disorder and 
PTSD, in its whole, includes disturbances of mood and 
motivation and difficulty in establishing and maintaining 
effective work and social relationships.

3. Competent medical evidence has been obtained indicating 
that approximately half of the severity of the appellant's 
mental disorder is attributable to depression resulting 
from the service-connected left ankle disorder.  

4. Competent medical evidence of record has been obtained 
indicating that the appellant has incurred a back 
disorder, secondary to his service-connected left ankle 
disorder.  
 

CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating for a left ankle 
disorder are met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 and 5270 (1999).

2. The criteria for a rating of 30 percent for major 
depression have been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).  

3. A low back disorder was incurred secondary to the service-
connected left ankle disorder.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the severity of his service-
connected left ankle disorder and secondarily service-
connected depression is greater than is contemplated by the 
currently assigned ratings.  As to his left ankle disorder, 
the appellant in effect arguing that the symptoms of its 
functional loss and pain is tantamount to a degree of 
disability warranting assignment of a 40 percent disability 
rating.  As to the severity of his service-connected mental 
disorder (i.e., depression secondary to the service-connected 
left ankle disorder), the appellant posits that its severity 
cannot be disassociated from the non-service-connected 
depression and post-traumatic stress disorder (PTSD), and 
that under governing law, VA must evaluate and rate his 
psychiatric impairment in its whole.

The appellant further contends that he has developed a low 
back disorder secondary to the service-connected left ankle 
disability.  He argues that the back disorder was caused by 
an altered gait which developed from the left ankle pain.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, the Board will first review the 
law generally applicable to the appellant's claims.  The 
Board will then review the pertinent facts of record, discuss 
the law particularly applicable to the issue under 
consideration, and proceed to its analysis of each claim.  

The Generally Applicable Law

Disability ratings - in general

The law provides that determinations as to disability 
evaluations are made through the application of a schedule of 
ratings, which is predicated upon the average impairment of 
earning capacity.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 
Part 4.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992). Because the appellant's claim for a disability rating 
greater than assigned for depression secondary to the left 
ankle disorder has been in continuous appellate status since 
the October 1998 rating decision granting service connection, 
the evidence to be considered includes all evidence proffered 
in support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).
 
Secondary Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991). 
Determinations relative to service connection will be based 
on review of the entire evidence of record. 38 C.F.R. § 
3.303(a) (1999).

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

Applicable law provides that "disability" in the context of 
veterans benefits law means any impairment of earning 
capacity, and such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Thus, when aggravation of a veteran's non service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. 

Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.   Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

A claim for secondary service connection is subject to the 
well-groundedness requirement of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992); see also 
Velez v. West, 11 Vet. App. 148, 158 (1998); Locher v. Brown, 
9 Vet. App. 535, 538-539 (1996); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  In order to establish a well-grounded 
claim of secondary service connection, there must be evidence 
of the claimed disability; a service-connected disease or 
injury; and a nexus, established by competent medical 
evidence, between the two.  Reiber v. Brown, 7 Vet. App. 513, 
516-517 (1995).

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994).  

Evaluation of the evidence

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to evaluate the entire record.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was held that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 

Entitlement to a disability rating greater than 30 percent 
for the residuals of an injury to the left ankle

The appellant is seeking a disability rating in excess of the 
currently assigned 30 percent under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 [traumatic arthritis]
And 5270 [ankylosis of ankle].

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). 

The appellant's service medical records reflect that in 
August 1979, he sustained a closed pronation external 
rotation fracture of the left ankle with an oblique fracture 
of the fibula while playing football.  He underwent an open 
reduction and internal fixation of the fracture.  In December 
1979, the internal fixation device was removed.  Following a 
September 1983 service department medical board, the 
appellant was diagnosed to have moderately severe post-
traumatic arthritis of the left ankle, and he was unable to 
perform his duties.  In October 1983, the appellant was 
discharged due to physical disability.   

By rating decision dated in September 1981, service 
connection was granted for post-traumatic arthritis of the 
left ankle; a 10 percent disability evaluation was assigned.  
By rating decision dated in August 1985, the assigned 
disability rating was increased to 20 percent.  The appellant 
sought an increased disability rating for his disorder in 
January 1992.  He then complained that he was having constant 
pain, as well and swelling, weakness, and "popping" of the 
joints that was causing him to miss work.          

In a January 1992 letter, Dr. M.J.L. reported that the 
appellant was continuing to have left ankle discomfort.  He 
was then noted to have moderate swelling about the ankle 
without swelling over the dorsum.  Exquisite tenderness was 
noted on all attempted dorsiflexion and plantar flexion, and 
inversion and eversion were impossible to accomplish.  
Radiographic examination revealed increased degenerative 
changes in the dome of the talus and in the tibial articular 
surface.  The appellant was diagnosed to have post-traumatic 
synovitis and degenerative changes of the left ankle.  

In a letter dated in April 1992, E.G.E., M.D., an 
orthopedist, reported that dorsiflexion of the appellant's 
left ankle was limited to 100 degrees, and plantar flexion 
was to 15 degrees.  There was no definite instability noted.  
The examiner observed that this was "an acceptable range of 
motion" in the ankle joint, but that pain from the condition 
could be expected to increase.  Dr. E.G.E. opined that the 
appellant had "approximately 40% disability concerning the 
function of this leg."

Radiographic examination found the old fracture of the distal 
fibula and tibial area to be "long since well(-)healed."  
Moderate to severe degenerative arthritis changes were noted, 
particularly in the talotibial joint with narrowing of the 
joint space and erosion of the cartilage with minimal 
osteophyte formation.  Dr. E.G.E. opined that the appellant 
was disabled from climbing, stooping, crawling or excessive 
use of the ankle, and that he would be "inhibited" from 
being on the ankle for more than 4 to 6 hours per day.  The 
physician further observed that the appellant would not be 
able to use machinery involving the use of the ankle and 
foot.  

At a May 1992 personal hearing, the appellant testified in 
substance that the major problem that he had with his left 
ankle was constant pain and swelling.  He stated that he 
sometimes fell when his foot would twist to the side.  He 
stated that he was once informed by a physician that his 
ankle was ankylosed, and that he used a commercially 
available ointment to loosen it.  He stated that his ankle 
hurt anytime he moved it, and the pain would waken him.  He 
stated that his ankle joint would pop, and that he was unable 
to carry items of a certain weight.  He stated that in his 
job of stocking shelves, he had to sit on the floor while he 
performed his work.  The appellant testified that he had 12 
years of education.  At the time of the hearing, the 
appellant was using a cane, which he reported he used mostly 
during the day.  

In a July 1992 treatment note authored by Dr. E.G.E., the 
physician reported that the appellant's ankle was not 
ankylosed, although he had considerable degenerative 
arthritic changes, particularly in the talotibial joint.  The 
physician further observed that the appellant would require 
surgical ankylosis or fusion of the talotibial joint in the 
future, and that the appellant was "actually disabled due to 
motion in the ankle joint."  In an October 6, 1992 note, Dr. 
E.G.E. observed that the appellant was then unable to work, 
and that he required surgical fusion of the left ankle.  

In October 1992, the appellant underwent tibiotalar fusion.  
The hospitalization report authored by J.T., M.D., reflects 
that the was instructed that he would be totally and 
temporarily disabled, and that his recuperation would require 
a period of approximately 12 weeks of strict non-weight-
bearing activity.  It was also noted that progressive weight 
bearing would follow subsequent to that period, depending 
upon the appellant's clinical course of recovery.  

In a January 1993 VA treatment note, a VA orthopedic surgeon 
reported that the appellant would be 100 percent disabled 
from October 1992 to March 1993.  The physician further 
observed that at that point, the appellant would be cleared 
for return to "work (-) full duty."  

In a January 1993 statement, Dr. E.G.E. reported that he had 
reviewed recent radiographic studies of the appellant's left 
ankle and noted fusion had occurred at the talotibial fibula 
joint.  Healing of the osteotomy was also noted with new bone 
formation in the distal fibular region.  He opined that 
sufficient time had not elapsed for recovery.  Dr. E.G.E. 
further observed that the appellant's past employment had 
effected his ankle and that the appellant's left ankle 
condition had been effected over the years by any type of 
excessive use of the joint.  He observed that any occupation 
requiring heavy lifting, climbing, stooping, or bending would 
obvious aggravate the already impaired joint.  As to the 
appellant's then-present condition, he observed that fusion 
was occurring, and that the appellant was then unable to be 
on his feet, and that he was disabled.  He further observed 
that this disability would improve with continued fusion, but 
that the appellant would still have an impairment due to a 
stiff ankle.  

In a February 1993 treatment note authored by an employee of 
"Podiatry Associates, P.A.," it was noted that the 
appellant was unable to perform heavy work, standing and 
repeated stress to the left ankle, and that it would be 
approximately 4 to 6 months before the appellant could return 
to light duties.

The appellant underwent a VA physical examination in February 
1993.  It was noted that subsequent to the appellant's 
October 1992 left ankle fusion, he had been partial weight 
bearing beginning at the end of November 1992, and that in 
January 1993 he had become weight bearing as tolerated.  It 
was also noted that the appellant was continuing to 
participate in vocational rehabilitation and that he was 
using a cane.  The appellant complained of continued pain as 
well as swelling and an inability to perform heavy lifting as 
was required by his job.  There were noted no wound-related 
problems from the surgical procedure.  A well-healed medial 
and lateral scar was noted at the distal aspect of the 
anterior tibia, as well as a palpable screw with a large 
amount of subcutaneous tissue covering the screw.  There was 
no erythema noted.  Dorsiflexion of the left ankle was less 
than 5 degrees, inversion was to zero degrees and eversion 
was to 15 degrees.  

The examiner observed that the appellant's weight bearing had 
progressed since his surgery in October of the previous year.  
He commented that the surgery appeared to have been 
successful with a "good solid fusion mass noted both 
clinically and on x-rays."  The examiner observed that 
although the appellant could not perform a job requiring 
heavy lifting, he could perform a job not requiring such duty 
or climbing heights.  The examiner further opined that based 
upon his review of the appellant's radiographic studies and 
clinical file, the appellant "should be full weight bearing 
at this time and probably only needs a cane for long 
distances."  

In a May 1993 VA medical record, it was noted that the 
appellant was then able to return to work, but that he should 
not perform heavy lifting or duties which required heavy 
manual labor until further notice.  The author of the note 
further opined that the appellant should not then return to 
his "regular job," and that he would benefit from 
retraining by vocational rehabilitative services.  

The appellant underwent a VA radiographic study of his left 
ankle in July 1994.  The previously inserted surgical screws 
were noted to be without evidence of penetration outside the 
stabilized ankle.  The diagnostic impression was that there 
was continued sclerosis about the old fracture and fusion 
site with no evidence of a current bone destructive process 
and probable improving disuse osteoporosis of the mid foot 
tarsal bones.  

In a May 1995 radiographic examination, there was noted 
complete ankylosis of the tibiotalar joint, and an old healed 
fracture of the proximal portion of the distal fibula.  

In an October 1996 VA medical treatment note, the appellant 
was noted to have complained of "occasional" left ankle 
discomfort.  He reported that his ankle symptoms did not 
interfere with his sleep, but that weather changes made his 
ankle more uncomfortable.  Upon physical examination, a well-
healed incision and minimal tenderness were noted.  
Radiographic examination revealed "excellent alignment" of 
the fusion site.  

At a March 1997 Board hearing, the appellant testified in 
substance that 
following the surgical fusion, he was unable to place his 
foot flatly on the floor and that it remained with a slight 
upward tilt.  He stated that he could bend his toes, but not 
his foot upward, and that he always wore a brace and used a 
cane.  He stated that he experienced burning pain in his left 
ankle, and that he took three types of medication.  He stated 
that he could walk about two blocks before having to rest for 
10 to 15 minutes.  He said that physicians informed him that 
he was unable to do prolonged standing, walking, bending, 
stooping or lifting weights.  

In a June 1997 statement, G.W.D. reported that he was the 
appellant's supervisor when the appellant was employed as a 
stockman until October 1992.  Mr. D. stated that the 
appellant resigned from his position due to an inability to 
perform duties involving long hours of standing, bending and 
stooping.  

The appellant underwent a VA physical examination in July 
1997.  The appellant reported increasing left ankle and foot 
pain over the course of the previous three years.  Some 
atrophy of the left lower calf muscle was noted, which was 
assessed by the examiner as being attributable to a favoring 
of the left leg.  Position of the ankle was noted to be 
neutral dorsiflexion, plantar flexion and neutral varus and 
valgus.  The left ankle had no motion.  The appellant 
demonstrated dorsiflexion and plantar flexion to zero degrees 
at the ankle joint.  Movement as to both caused discomfort at 
the junction of the mid-foot and the hind foot.  
Approximately five degrees of inversion was noted, which 
caused some pain and zero degrees of eversion of the subtalar 
joint.  It was noted that any motion of the subtalar joint 
caused pain.

The diagnostic impression was that the appellant status post 
left ankle fracture with increasing symptoms of pain with 
decreased motion of the subtalar, talonavicular and 
talocuboid joints.  The examiner observed that there was a 
slight chance of having some slight chronic osteomyelitis in 
the left ankle, although present examination did not show 
this process.  

At the January 2000 Board hearing, the appellant stated that 
he used a brace when he went on long walks, and he was 
experiencing pain both in his leg and ankles.  He said that 
he could walk about a block to a block and a half before the 
pain would increase.  He said that after walking about two 
blocks, the pain would force him to stop.  At the hearing, 
the appellant submitted an October 1998 report authored by 
P.M., M.D..  Although the report primarily relates to the 
appellant's back disorder, the Board observes that Dr. P.M. 
found that radiographic examination of the appellant's left 
ankle revealed "severe degenerative changes," and that the 
bones of the appendage appeared osteopenic.  

In a February 2000 letter authored by C.N.B., M.D., a 
neuroradiologist, the appellant was reported to have a 
"severe" left ankle disorder with osteoporosis, swelling, a 
positive bone scan, and degenerative changes on radiographic 
study.  Atrophy of the calf was also noted.  

Relevant law and regulations 

The law and regulations generally pertaining to increased 
rating claims have been set out above.

Schedular criteria 

The appellant's left ankle disorder is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5270.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  

Under Diagnostic Code 5270, which applies to ankylosis of the 
ankle, a 20 percent rating is warranted if plantar flexion is 
less than 30 degrees. In plantar flexion between 30 and 40 
degrees or dorsiflexion between 0 and 10 degrees, a 30 
percent evaluation is warranted. In plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity, a 40 percent evaluation is warranted.

DeLuca considerations

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist

As is noted above, a claim for an increased rating is subject 
to the well-groundedness requirement of 38 U.S.C.A. § 
5107(a).  A well-grounded claim for a disability rating 
greater than assigned may be found when the veteran's own 
competent testimony, when presumed credible, indicates that 
the symptoms of the service-connected disorder have increased 
in severity since the last evaluation.  See Proscelle, supra.  
The appellant has stated that the symptoms of his service-
connected disability have increased. The Board thus concludes 
that the appellant has presented a well-grounded claim for an 
increased rating for his service-connected disorder.

The finding that a claim is well grounded triggers VA's duty 
to assist the appellant in the development of his claim.  In 
this case, there is ample medical and other evidence of 
record.  The appellant has been given the opportunity to 
present evidence and argument in support of his claim.  The 
Board believes that the evidence has been developed in 
conformity with the instructions contained in its April 1997 
remand.  Accordingly, the Board will proceed to adjudicate 
the claim.  

Discussion

During the July 1997 VA medical examination, the appellant's 
left ankle disorder was noted to have resulted in "neutral" 
dorsiflexion, plantar flexion, varus and valgus - the left 
ankle had no motion and was noted to be at zero degrees at 
the ankle joint.  Given these findings, the appellant's left 
ankle disorder cannot be said to encompass symptoms ankylosis 
of plantar flexion to more than 40 degrees; or dorsiflexion 
at more than 10 degrees or other movement amounting to 
abduction, adduction, inversion, or eversion deformity within 
the meaning of 38 C.F.R. § 4.71a, Diagnostic Code 5270.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
and 4.45, which have been reviewed above.  The record 
includes lay statements, both from the appellant and his 
former work supervisor, that the ankle disorder is 
characterized by excess fatigability on use.  In particular, 
the appellant and his former work supervisor have  reported 
that that the appellant is unable to perform prolonged 
standing, walking, bending, stooping or lifting weights in 
the context of discussing his left ankle disorder.  

These reports appear to be corroborated by the clinical 
evidence of record.  Atrophy of the calf was indicated in 
July 1997, and any movement of the foot caused discomfort.  
Although the ankle was noted to be without movement, attempts 
at inversion and eversion caused pain.  

Most critically to the Board's disposition, the most recent 
privately obtained medical opinions indicate that the 
appellant's left ankle disorder is characterized by a severe 
impairment and possibly worsening symptomatology.  In 
particular, the late reports authored by Dr. P.M. and Dr. 
C.N.B. finding "severe degenerative changes" and the 
appearance of osteoporosis is sufficient in the Board's view 
to place the state of evidence in relative equipoise as to 
functional loss and pain encompassing the requisite symptoms 
for the assignment of a 40 percent disability rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Since 40 percent is the highest disability rating available 
under 38 C.F.R. § 4.71a, Diagnostic Code 5270, additional 
disability cannot be assigned under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  In Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable. 

Accordingly, for the reasons and bases expressed above, a 40 
percent disability rating is granted for the appellant's 
service-connected left ankle disability.  

Extraschedular rating

The appellant has requested that the Board refer this matter 
for rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

VAOPGCPREC 6-96 held that the Board may address the matter of 
an  extraschedular rating, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure.  See also Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) [when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321.  

As noted in the Introduction, in its April 1997 remand, the 
Board referred the matter of an extraschedular rating to the 
RO.  It appears that the RO has not addressed the matter of 
an extraschedular rating.  The Board has no recourse but to 
again refer this matter to the RO.
     
Entitlement to a disability rating greater than zero percent 
for depression, secondary to the service-connected left ankle 
condition

Factual background

The appellant's service medical records are devoid of any 
mention of complaints, symptoms, or diagnoses relative to the 
appellant's psychological condition.  

In a July 1994 VA treatment note, the appellant was reported 
to be requesting mental health counseling due to nightmares, 
insomnia, headaches and flashbacks associated with his 
mother's death on July 21, 1993.   

In a VA medical treatment note dated August 9, 1993, the 
appellant's mother was reported to have died two weeks 
previously.  It was reported that the body of the appellant's 
mother had undergone an autopsy, and the appellant was 
reported to have witnessed the excavation of the grave.  The 
diagnostic assessment was that the appellant was experiencing 
anxiety regarding his mother's death.  

In an August 15, 1994 VA treatment medical record, it was 
noted that the appellant had viewed his mother's body after 
the performance of an autopsy conducted at the cemetery.  It 
was reported that the appellant was fearful of going to bed 
at night, and that he was awakening in a "sweat-soaked 
bed."  The appellant reported that he was remaining awake 
until 3:00 or 4:00 a.m., and that he had to become totally 
exhausted to obtain any sleep.  

In a VA medical treatment note dated September 1, 1993, it 
was reported that during the funeral of the appellant's 
mother, the internment proceedings were interrupted by an 
unknown hospital to perform an autopsy.  It was also noted 
that the appellant had seen his mother's body.  In an October 
5, 1993 treatment record entry, the appellant was reported to 
have "flashbacks" regarding his mother's death.  

In a November 1994 VA treatment note, the appellant was 
reported to be very upset due to continuous pain, as well as 
being unable to provide for his family.  He was reported to 
be also depressed because of events relative to his mother's 
burial.  The examiner diagnosed the appellant to have PTSD 
and depression.  

At the March 1997 Travel Board hearing, the appellant stated 
that he experienced depression because of the pain his in 
ankle.  He said that his daily activities consisted of siting 
at home, watching television, and reading.  

The appellant underwent a VA psychiatric examination in 
December 1997, conducted by J.G., M.D.  It was noted that the 
appellant had received psychiatric treatment at the Savannah, 
Georgia, VA outpatient clinic since 1995.  The appellant 
reported that he had been unemployed since 1993.  He reported 
that when he viewed his mother's body, her remains had not 
been prepared for burial, and that she had a bag resting on 
her chest containing her organs and scars from where her head 
had been cut open during the post-mortem examination.  The 
appellant told the examiner that when he saw his mother's 
body, his "hair turned white."

The appellant stated that since that time, he had experienced 
"multiple problems" with sleep, including nightmares, 
difficulty sleeping, and thrashing about in bed.  He reported 
that all of the nightmares involved death, and that he 
avoided graveyards and funerals.  The appellant also said 
that he had feelings of being "less than a man" because he 
could not provide for his family.  He reported frequently 
crying for no reason, and feelings of helplessness and 
hopelessness.  Although the examiner reported that the 
appellant denied having visual hallucinations, he reported 
that he sometimes thinks he saw dead people in the dark 
around his home.  He reported as "stressors" chronic pain 
from his ankle, an inability to find a job, and low back 
pain.  

Upon clinical examination, the appellant was noted to be 
alert and oriented, and he denied having suicidal or 
homicidal ideation or delusions or hallucinations.  He 
reported having a panic examination once in the previous 
year.  Dr. J.G.  commented that it was "not possible" that 
the appellant's left ankle condition caused his major 
depressive disorder, although it was likely that it could be 
a "contributing factor" along with multiple other 
stressors.  

The examiner commented that while it was difficult to 
attribute the appellant's major depressive disorder as 
"purely coincidental," he believed that the appellant's 
ankle condition contributed to his depression.  The examiner 
observed that the appellant met the diagnostic criteria under 
the Diagnostic and Statistical Manual, 4th Edition, for a 
single episode, major depressive disorder and PTSD.  As to 
the former, the examiner noted in part that symptoms "are 
not better accounted for by bereavement."  As to the PTSD, 
the examiner commented that the appellant had met the DSM IV 
criteria because, in part, he had been "exposed to a 
traumatic event in which he witnessed or experienced actual 
death or serious injury or a threat to the integrity of self 
or others, and his response involved intense fear, 
helplessness and horror.        

The examiner observed that the appellant's current depressive 
symptoms were significant enough to lead him to suicidal 
ideation at times, and they interfered with his interest as 
well as pleasure in social activities in addition to chronic 
pain and physical disability from his left ankle fusion.  He 
observed that it was difficult for the appellant to find 
gainful employment.  

The appellant was diagnosed as follows:

Axis I:		Major depressive disorder, single 
episode, 
moderate in severity.
			PTSD

Axis II:	None

Axis III:	Hypertension
			Low back pain
			Status post-left ankle fusion
			Gout

Axis IV:	Severe

The examiner observed that the appellant had serious 
impairment including suicidal ideation and serious impairment 
in social and occupational functioning.  He had "few 
friends" and he was "unable to keep a job."  

In a March 1998 addendum, Dr. J.G. observed that the 
appellant's left ankle condition "certainly contributes" to 
his depression and that there were other multiple factors to 
consider.  The examiner stated that in addition "as a 
contributing factor" to his depressed symptoms was the 
appellant's diagnosed PTSD.  The physician further stated 
that the appellant's left ankle condition contributed 
"approximately 40 to 50 percent of his depressive episode," 
and that if the left ankle symptoms were alleviated, the 
appellant would still be "somewhat depressed" due to PTSD 
as well as the chronic low back pain.  

In a May 1998 addendum, Dr. J.G. reiterated that excluding 
the effects of the appellant's left ankle injury, the 
appellant would be "somewhat depressed" given his diagnosed 
PTSD and chronic pain.  He stated that with the effects of 
the appellant's ankle injury, the appellant's depressive 
symptoms were "at least 40-50 percent worse."  He also 
reiterated the multi-axial diagnosis of December 1997.  

The appellant underwent a VA psychiatric examination in 
September 1998, conducted by S.R., M.D.  The physician 
focused his inquiry on the establishing a "more clear time 
line" in the relationship between he ankle injury, the 
development of chronic pain, and depression.  The appellant 
reported that following his in-service ankle injury, he was 
discouraged by having to abandon a military career, but that 
he did not have any clear depressive symptoms.  Dr. S.R. 
found it important that from 1992 to 1994, the appellant did 
not have any depression, and that he reported being socially 
active.  The physician noted that the "pivotal event" in 
the appellant's life may have been the viewing of his 
mother's unprepared body, and that since that time he had 
clear depressive symptoms and PTSD.  

Dr. S.R. opined that the appellant's depression was 
"probably independent" of his left ankle injury, and that 
the foot injury or its chronic pain was a significant 
contributing factor to the onset of the appellant's 
depression.  He noted that the appellant only began to have 
depressive symptoms in 1994.  Dr. S.R. noted that although a 
person is depressed, any problem is more difficult to 
tolerate, and can often become the focus of the depression 
and that the depression therefore exacerbates the prior 
problem.  The examiner opined that the appellant's left ankle 
injury did not significantly contribute to his depression, 
and that "no more than 10 percent could be contributed," 
and that his depression would be as severe without any ankle 
injury at all, or very nearly so."  

By rating decision dated in October 1998, service connection 
was granted for the degree of the diagnosed depression 
aggravated by the service-connected left ankle condition.  A 
zero percent disability evaluation was assigned.  

During a January 2000 Board hearing, the appellant stated 
that during a VA psychiatric examination, he was not asked 
about the pain he was experiencing, but only about the death 
of his mother.  He stated that had he been asked, he would 
have told the examiners that he used "numerous" pills, and 
that he was using morphine to control the pain.  He said that 
the pain sometime made him feel "less than a man," and he 
could not bear it.  He said that he had trouble sleeping, and 
got about three to four hours of sleep every night.   

The appellant proffered a copy of a chapter of the American 
Medical Association's ("AMA") Guides to the Evaluation of 
Permanent Impairment," 4th edition (generally referred to 
hereafter as "Guides"); a copy of an article in the January 
2000 issue of The Journal of the American Medical 
Association; and a copy of a pamphlet entitled "Disability 
Evaluation Under Social Security."  To avoid duplication 
here, the information contained in this material is discussed 
in the Board's analysis, below.

The Board referred certain questions pertaining this issue to 
an independent medical expert.  See 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901(d).  In July 2000, the Board received an 
expert medical opinion authored by C.B.T., M.D.  In relevant 
part, Dr. C.B.T. reported that there was no method of 
apportionment for the assignment of percentages of disability 
arising from multiple mental disorder diagnoses.  She pointed 
out that the under the Diagnostic and Statistical Manual, 4th 
Edition, the Global Assessment of Functioning Score (GAF) is 
assigned based on the physician's assessment of the patient's 
overall level of functioning.  She added that a "cautionary 
statement" in DSM-IV admonished that "[t]he clinical and 
scientific considerations involved in categorization of these 
conditions as mental disorders may not be wholly relevent 
[(sic] to legal judgements, [sic] for example, that take into 
account such issues as individual responsibility, disability 
determination and competency."  She further observed that 
the DSM-IV did not provide for such an apportionment, and 
that the GAF score  was relevant when physicians were asked 
to ascertain the patient's present functional state.

Dr. C.B.T. further observed that a relevant standard by which 
to determine to what extent a physical injury contributes to 
a mental disorder is that used by psychiatrists in 
determining the amount of psychic damages secondary to trauma 
in tort claims.  

The physician summarized this scale as follows:

1. Sole Cause
2. Major Precipitating Event
3. Aggravating Factor
4. Minor Factor
5. Unrelated

In applying this scale to the appellant's case, Dr. C.B.T. 
found that the examination by Dr. S.R. in September 1998 
"most clearly addresses the issues and in fact utilizes 
accepted language and process."  She noted that Dr. S.R. 
determined that the appellant's viewing of his mother's body, 
post autopsy, was the major contributing factor in the 
development of the appellant's depression, and that his 
depression and PTSD would have most likely occurred even if 
he had never sustained the ankle fracture.  

Dr. C.B.T. further observed that from her examination of the 
record, the appellant's physical injury occurred in 1979, and 
there were no reported psychiatric symptoms until 1993.  She 
opined that the appellant's non-service-connected PTSD and 
depression were "unrelated" to the service-connected left 
ankle disorder.   

Relevant Law 

The Allen rule

A portion of the appellant's depressive disorder was granted 
service connection on the basis that it had been aggravated 
by his service-connected left ankle disorder.  Entitlement to 
the benefit was granted on the basis of the Court's ruling in 
Allen v. Brown, 7 Vet. App. 439 (1995) .

In Allen, the Court observed that under a broad 
interpretation of 38 C.F.R. § 3.310(a), as well as 
38 U.S.C.A. §§ 1110, 1131 and 1701, the term "disability"  
meant any impairment of earning capacity, and such definition 
of disability mandated that any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court ruled that:

"[W]hen aggravation of a veteran's non-
service-connected condition is proximately due 
to or the result of a service-connected 
condition, such veteran shall be compensated 
for the degree of disability (but only that 
degree) over and above the degree of disability 
existing prior to the aggravation. Cf. 
38 C.F.R. § 3.322 (1994) (in compensating for 
aggravation of a pre-service disability by 
active service, it "is necessary to deduct from 
the present evaluation the degree, if 
ascertainable, of the disability existing at 
the time of entrance into active service, in 
terms of the rating schedule . . ." 

Allen, 7 Vet. App. at 448 (Italics added); see Boyer v. West, 
12 Vet. App. 142, 144  
(1999) [observing that "Allen indicates only that when a 
service-connected injury causes an increase in disability to 
a non-service-connected condition, such an increase is to be 
treated as if service connected].     

The Rating Criteria

The appellant's claim arose during the March 1997 Board 
hearing.  The appellant's claim must therefore be adjudicated 
under the rating schedule for mental disorders under 38 
C.F.R. § 4.130, effective November 7, 1996.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].  

As to the criteria that must be approximated for each level 
of rating, the Schedule reads as follows:

100% Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions of hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence) spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

50% Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty 
in establishing effective work and social 
relationships.

30% Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, 
directions, recent events).

10% Occupational and social impairment due to 
mild or transient symptoms that decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant 
stress, or symptoms controlled by continuous 
medication.

0% A mental condition has been formally 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational or social 
functioning or to require continuous 
medication.

38 C.F.R. 4.130, Diagnostic Codes 9434 (1999).

Because the appellant's claims have been in continuous 
appellate status since their original assignment of service-
connection in October 1998, the evidence to be considered 
includes all evidence proffered in support of the original 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Analysis

As is discussed above, in order to present a well-grounded 
claim for a disability rating greater than assigned, a 
veteran need only submit his competent testimony that the 
symptoms of the disorder are more severe than was noted in 
the last medical examination.  The appellant's contentions 
are so construed, and the Board therefore finds that the 
appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. 5107(a).

The appellant makes no contention as to the specific 
disability rating that should be assigned for that degree of 
depression aggravated by his service-connected left ankle 
disorder.  Instead, the appellant argues that such an 
apportionment is against the established rating policy and 
procedure of VA, and contrary to mental health practice.  
See, e.g., January 2000 Board hearing.  The thrust of the 
appellant's contentions appears to be that it is legally 
inappropriate and practically impossible to attribute only a 
portion of a psychiatric disability to a specific cause (in 
this case, the service-connected left ankle disability) and 
that the entire disability should be rated as if service-
connected.   

Having considered the appellant's argument, his submissions, 
and the medical evidence, the Board finds that such 
apportionment is not only appropriate and possible, but is 
mandated by applicable statute, regulation and case law.  
Further, the Board finds that the medical evidence of record 
is sufficient to properly evaluate the appellant's mental 
disability, particularly with reference to that degree of 
disability which has been aggravated by his service-connected 
left ankle disorder.  The Board will discuss each of these 
sub-issues in turn.

i.  Apportionment Required by Law       

In support of his contention that the entirety of his 
psychiatric impairment should be attributed to his service-
connected left ankle disorder, the appellant through his 
representative has cited the Court's decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See e.g., January 2000 Board 
decision and Informal Brief of Appellant in Appealed Case, 
dated August 2, 2000.  In order to fully address the 
appellant's contentions, the Board finds that a brief review 
of the Court's salient language in Cohen is necessary.   

In Cohen, the Court noted in the context of a claim of 
entitlement to service connection for PTSD that under the 
then recently issued DSM-IV, the previously applicable 
requirements (in DSM-III-R) that a stressor event be 
"outside the range of human experience" and "markedly 
distressing to almost anyone" had been deleted.  In its 
stead, the revised provisions as set forth in DSM-IV required 
was that the person concerned be "exposed to a traumatic 
event" within certain parameters and that the person's 
response must have involved intense fear, helplessness or 
horror.  Cohen at 141.  

The Court pointed out that under the revised criteria, PTSD 
would be treated as would be a physical illness for purposes 
of VA compensation, because a predisposition towards a 
disability would not bar entitlement to service connection.  
The Court analogized this finding to well-established 
principle of tort law known as the "eggshell skull" rule, 
that a tortfeasor "takes the plaintiff as he finds him, " 
and that "it is a settled principle of tort law that when a 
defendant's wrongful act causes injury, he is fully liable 
for the resulting damage even though the injured plaintiff 
had a preexisting condition that made the consequences of the 
wrongful act more severe than they would have been for a 
normal victim."  (citations omitted); (italics added).  Id.  

Examination of the Court's language as relied upon by the 
appellant reveals that the Court's discussion of the 
"eggshell skull" principle is inapposite to the essential 
question of this matter:  the degree of impairment caused by 
the appellant's service-connected left ankle disorder upon 
his non-service-connected mental disorder.  Indeed, it may be 
said that the Cohen language cited by the appellant stands 
for the proposition that one who causes injury is responsible 
for resulting damages.  In that respect, its meaning is 
reiterative of the Court's pronouncement in Allen that only 
that degree of aggravation of a non-service-connected 
disorder which is caused by a service-connected disorder is 
to be compensated.  

Having observed that the Court's ruling in Allen and 
inferentially in Cohen mandates that only that portion of the 
appellant's non-service-connected disorder that has been 
aggravated by the service-connected disorder is to be 
compensated under law, the issue remains whether such an 
apportionment may be performed.  

The Board notes that in Mittleider v. West, 11 Vet. App. 181 
(1998), the Court remanded the veteran's claim of entitlement 
to an increased rating for PTSD, when the Board failed to 
discuss whether it considered the impairment resulting from 
the appellant's non-service-connected personality disorders 
when evaluating the veteran's PTSD.  In Mittleider, as here, 
the veteran argued that under the then recent revisions to 
the schedule of ratings for mental disorders [(61 Fed.Reg. 
52698 (Oct. 8, 1996)], "when it is not possible to separate 
the effects of the [service-connected condition and the non-
service-connected condition," the provisions of 38 C.F.R. 
§ 3.102 mandated that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all  signs and 
symptoms be attributed to the service-connected condition.  
Mittleider, 11 Vet. App. at 182.  (italics added).  Absent 
from the Mittleider decision was any language indicating that 
an apportionment was not appropriate under law, assuming that 
such could be accomplished.  

The Board has also considered the appellant's contention that 
VA has established, as a matter of policy, that it will not 
apportion impairment resulting from one psychiatric 
disability over another.  In support of this contention, the 
appellant has argued that during the pendency of publication 
of the October 1996 revision of the Schedule, VA "was 
advised it was not possible to apportion a degree of 
disability between coexisting mental disorders and the 
response was 'we don't do that.'"  See Informal Brief of 
Appellant, February 10, 2000, page 9.  However, examination 
of the material relied upon by the appellant clearly reflects 
that it is VA's intention to evaluate the disability in its 
whole (i.e., without apportionment between the service-
connected and the non-service-related impairment) and accord 
the claimant the benefit of reasonable doubt under 38 C.F.R. 
§ 3.102 "when it is not possible to separate the effects of 
the conditions."  See 61 FR 52698. 

The Board concedes that evaluating a psychiatric disability 
under the Court's mandate in Allen may be difficult.  
However, difficulty alone is no justification for the Board 
not attempting to assign a correct disability rating.  See 
Bierman v. Brown, 6 Vet. App. 125, 132 (1994):  "In 
attempting to justify its decision, the BVA notes that the 
separate evaluation of appellant's neurological defects may 
be complicated because those residuals may be related to his 
non-service-connected disabilities. The potential difficulty 
in evaluating appellant's neurological residuals, however, 
cannot properly be the basis for depriving appellant of a 
proper disability rating."  In other words, the law requires 
the Board to assign a rating under Allen notwithstanding the 
difficulty of doing so.

Having concluded that apportionment of disability is thus 
required and appropriate under the existing law, in 
particular the precedential decision of the Court in Allen, 
the Board now turns to the issue of whether the medical 
evidence of record indicates that such action is feasible 
from a practical standpoint.  

ii  Medical feasibility        

It is now well-settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  One of the 
Board's principal roles is to evaluate all of the evidence of 
record, in particular that expressing medical opinion.  Such 
an evaluation is to be based upon the data brought before the 
medical expert, including examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches." 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   As to 
medical treatises, the Board must evaluate such evidence as 
it does with respect to any other evidence on an individual 
basis.  See Wallin v. West, 11 Vet. App. 509, 512-513 (1998).

The Board has carefully examined the treatises and guides 
proffered by the appellant in support of his contention that 
an apportionment of disability resulting from the various 
causes of his psychiatric disability may not be made.  With 
regard to the publication entitled Disability Evaluation 
Under Social Security, the Board observes that there is 
expressed in the publication no absolute bar relative to 
apportionment.  Additionally, the publication appears to 
address the issue of determination of the overall level of 
disability within that agency's practice, and is not 
therefore relevant to consideration of law and regulations 
applicable to VA.  Cf. Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  

The submitted American Medical Association Guide to the 
Evaluation of Permanent Impairment does not bar consideration 
of apportionment.  In a highlighted portion, the extract 
reflects that:

"A more persuasive argument is that, unlike 
the situations with some organ systems, there 
are no precise measures of impairment in mental 
disorders.  The use of precentages [sic] 
implies a certainty that does not exist, and 
the percentages are likely to be used 
inflexibly by adjudicators, who then are less 
likely to take into account the many factors 
that influence mental and behavioral 
impairment.  Also, because no data exist that 
show the reliability of the impairment 
percentages, it would be difficult for Guides 
users to defend their use in administrative 
hearings.  After considering this difficult 
matter, the Committee on Disability and 
Rehabilitation of the American Psychiatric 
Association advised Guides' contributors 
against the use of percentages in the chapter 
on mental and behavioral disorders of the 
fourth edition."   
  
 Extract at 14/301-302.  

However, examination of the totality of the quoted section 
reveals that its discussion relates to various categories of 
measurable impairment of certain mental function, and not as 
to the source of the disability.  The article pointed out 
that in a previous edition of the Guides, there were noted 
five classes of impairment of mental function with specified 
ranges encompassing assessments of "normal" to "severe" 
impairment; and five ranges of ability to carry out daily 
activities from "self sufficient" to "quite helpless."  
Extract at 14/301.  Following this discussion, the extract 
provides an example of a woman who had been diagnosed to have 
chronic paranoid schizophrenia, and was subsequently assessed 
as being markedly impaired in "activities of daily living 
and social functioning," and moderately impaired in 
"ability to concentrate, maintain a reasonable pace, and 
adapt to change."  

The central issue addressed by the proffered article is not 
germane to this matter, because there is no discussion 
relative to the resulting severity of one diagnosed 
psychiatric disorder as opposed to another.  In this regard, 
the article does not support the appellant's contention that 
such an apportionment may not be made.  

The appellant has also submitted a copy of an article found 
in the January 2000 Journal of the American Medical 
Association.  The article is entitled Recommendations to 
Guide Revision of the Guides to the Evaluation of Permanent 
Impairment.  The first page of the article previews the 
discussion as addressing internal deficiencies in the Guides, 
as well as deficiencies in the way in which worker's 
compensation systems use the ratings.  The article contains 
nine recommendations for correcting these deficiencies.  
However, the discussion in all of the recommendations is 
premised upon the authors' view that there is a difference 
between "functional impairment" and "disability."  Within 
this context, the article discusses the criteria that are 
used for determining permanent and total impairment and their 
deficiencies; the need for objective and comprehensive 
criteria in ascertaining permanent impairment; the 
desirability to achieve internal consistency, accessibility 
and comprehensibility in evaluative criteria.  

The article does not address ascertainment of the degree of 
impairment resulting from one diagnosed psychiatric disorder 
as opposed to another.  In this regard, the article does not 
support the appellant's contention that such an apportionment 
may not be made.  

Importantly, the evidence of record does not contain a 
statement from any medical professional that such an 
apportionment cannot be made.  In response to this  
contention the appellant raised during the January 2000 Board 
hearing, in May 2000 the Board caused the appellant's claims 
folder to be referred to a VA medical expert, Dr. C.B.T.  The 
Board has carefully examined the expert's opinion, received 
in July 2000, as well as the appellant's response.  Without 
regard to the question as to whether the medical evidence 
specific to this case has been sufficiently developed so that 
an apportionment  may be made, (discussed below), the Board 
finds that Dr. C.B.T.'s opinion establishes that a medical 
opinion can be rendered within accepted practice of the 
medical community that satisfies the Court's directives in 
Allen, and that the opinion itself sets forth a methodology 
for obtaining such an opinion.

As to the issue whether the DSM-IV provides a method by which 
an apportionment may be conducted, Dr. C.B.T.'s opinion 
indicates that such a method is not  provided because it is 
not of relevance to any inquiry addressed by the DSM-IV.  Dr. 
C.B.T.'s opinion indicates that the DSM-IV is not concerned 
with "the many causes or circumstances" impairing the 
mental functioning of an individual, but is instead concerned 
with the "overall level of functioning" as exemplified in 
the GAF score.  Indeed, her citation of the "cautionary 
statement" admonishing practitioners that the DSM-IV "may 
not be wholly relevant" to legal judgments, such as the 
level of disability resulting from one diagnosis over 
another, indicates that DSM-IV provisions may not be germane 
to the Court's directives in Allen.  

However, Dr. C.B.T.'s usage of the five point gradation scale 
of "psychic damages secondary to trauma," and her 
observation that it is "the most applicable process . . .  
used by psychiatrists in determing (sic) the gradation of 
psychic damages secondary to trauma in tort claims and other 
like proceedings" is highly relevant to this inquiry.  As 
was alluded to by the Court in Cohen, mental health 
professionals are experts and they are presumed to know the 
standard of practice in the mental health community.  Cohen, 
10 Vet. App. at 140.  In this instance, Dr. C.B.T.'s 
observation that an applicable process is that used by 
psychiatrists indicates that such a practice is already in 
use in a legal setting, and her further observation that the 
prior examination by Dr. S.R. "in fact utilizes accepted 
language and process" compels the conclusion that such an 
apportionment of disability is feasible.  


iii. Apportionment under the evidence of record       

Since the Board has determined that apportionment of that 
degree of disability of a mental condition due to a service-
connected disability is both legally required and practically 
feasible, remaining to this inquiry are the questions as to 
whether the medical evidence in this case is sufficient to 
apportion the disability resulting from the aggravation of 
the appellant's non-service-connected depression and PTSD by 
his service-connected left ankle disability, and if so, what 
is the degree of such aggravation.  As is noted above, other 
than to argue for an evaluation on the basis that an 
apportionment cannot be made, the appellant has not made any 
contention regarding the specific disability evaluation to be 
assigned.  

The Board first turns to the December 1997 VA mental 
disorders examination authored by Dr. J.G.  The specific 
inquiry then under consideration was whether the appellant's 
left ankle disorder had caused a major depressive disorder.  
Although the examiner concluded that it was not possible that 
the left ankle condition had caused the appellant's major 
depressive episode, it was likely that the left ankle 
condition was a "contributing factor," but that there were 
multiple "other factors that were to be considered.  The 
examiner then found that the appellant's depressive symptoms 
lead to suicidal ideation "at times," and interference with 
interest in social activities and difficulty in finding 
gainful employment.  

In commenting upon the effect of the appellant's "depressive 
symptoms," the examiner did not distinguish between the 
depression resulting from the appellant's viewing of his 
mother's body, as opposed to that arising from his left ankle 
disorder.  Such a reading is evident in the examiner's 
diagnosis of the appellant having a "single depressive 
episode" of a major depressive disorder and PTSD in Axis I; 
and "status post(-)left ankle fusion" in Axis III.   [The 
multiaxial system under the provisions of the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, is used 
to assess "a different domain of information that may help 
the clinician plan treatment and predict outcome." Under the 
multiaxial system, the Axial delineation is:  Axis I: 
Clinical disorders; Other conditions that may be a focus of 
clinical attention; 	Axis II: Personality disorders; mental 
retardation ; 	Axis III: General medical conditions; 	Axis IV: 
Psychosocial and environmental problems; Axis V: Global 
assessment of functioning.  See Diagnostic and Statistical 
Manual, 4th edition, 25-31, American Psychiatric Association, 
1994.].  Stated alternatively, the appellant's left ankle 
disorder was then assessed as being a "general medical 
condition." 

Significant for the purposes of the Board's inquiry, the 
examiner then assessed the appellant's GAF score to be 50, 
thus indicating that the appellant had "serious symptoms" 
of overall mental impairment.   See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); [Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the DSM-IV, p.32.].  In part, GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Carpenter, 8 Vet. App. at 242.  

In a March 1998 addendum, Dr. J.G. opined that the 
appellant's left ankle condition contributed "approximately 
40% to 50% of his depressive episode".  In May 1998, Dr. 
J.G. reiterated his prior opinion, and again assessed the 
appellant to have a GAF score of 50.  

The Board observes that although Dr. J.G. then reported the 
appellant did not have depressive symptoms prior to the left 
ankle injury, the physician also did not note that the 
appellant did not have depressive symptoms prior to viewing 
his mother's body after an autopsy.  Thus, to the extent that 
the physician's report suggests his intimation that all of 
the appellant's psychiatric impairment is related to the left 
ankle disorder, his lack of comment as to the cause of the 
original psychiatric disorder indicates that his opinion did 
not fully account for the appellant's history as evidenced by 
the record.  The totality of the appellant's psychiatric 
impairment cannot therefore, by this opinion alone, be 
attributed to aggravation of the service- connected disorder.  

In September 1998, Dr. S.R. opined that the appellant's left 
ankle injury did not contribute significantly to his 
depression, and that he would rate such aggravation at "less 
than 10%" and opined that the appellant's depression would 
be as severe or as nearly severe without any ankle injury.  
Apart from her discussion of the means of apportioning the 
psychiatric impairment resulting from aggravation of non-
service-connected ankle disorder, Dr. C.B.T.'s July 2000 
opinion essentially concurred with that of Dr. S.R.  

Juxtaposing these reports, the Board finds it significant 
that both Dr. J.G. and Dr. S.R. noted that the appellant's 
symptoms were characterized by diminished social activities, 
difficulty sleeping, weight gain, and a loss of energy.  
These observations are supported by the other evidence of 
record, including the appellant's own accounts.  The 
appellant's March 1997 Travel Board hearing transcript 
reflects that he limited his activities to staying at home, 
watching television and reading.  His diminished interest in 
socializing and in other activities is exemplified by his 
December 1997 report that he had feelings of hopelessness.  
Most critically, the appellant has been consistently assessed 
as having a GAF score of 50, indicating that he has "serious 
symptoms" within the definition of DSM-IV.  

Examination of the provisions of the rating schedule reveals 
that these symptoms most closely approximate the requisite 
findings for the assignment of a 50 percent disability rating 
for depression and PTSD.  As is noted above, the diagnostic 
criteria for such an assignment in part include panic attacks 
of a frequency of more than once a week, disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434 and General Rating 
Formula for Mental Disorders.  

However, the reports of the physicians would not, 
irrespective of the source of the psychiatric impairment, 
support the assignment of a 70 percent disability rating for 
the appellant's depression and PTSD.  See Fletcher v. 
Derwinski, 1 Vet. App. 394 (1991).  Although the appellant 
has reported suicidal ideation, he has not reported and there 
is no evidence of obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure or 
irrelevant speech, "near-continuous" panic or depression 
that affects his ability to function independently, 
appropriately, or effectively, disorientation as to time, 
place, or person, neglect or personal hygiene, or of an 
inability to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code 9434 and General 
Rating Formula for Mental Disorders.  
  
In accordance with the Court's ruling in Allen, the Board 
must now proceed to  ascertain from the medical evidence of 
record what degree of impairment to the non-service-connected 
mental disorder, but only that degree, was aggravated by the 
service-connected orthopedic disorder.  See Allen, 7 Vet. 
App. at 448.

As is noted above, Dr. J.G.'s reports indicate that the 
physician assessed the degree of psychiatric impairment 
resulting from the appellant's service-connected ankle 
disorder as being between 40 to 50 percent.  Conversely, Dr. 
S.R. rates the degree of aggravation as not more than 10 
percent.  The Board emphasizes that to the extent that Dr. 
J.G., (and Dr. C.B.T.) both state or imply that the 
appellant's non-service-connected psychiatric disorder was 
not aggravated by the service-connected disorder, such is not 
the issue present before the Board and their opinions are not 
relevant.  Instead, because aggravation has already been 
established, it is the degree of aggravation that must be 
ascertained.  

Examining these reports, the Board notes the fact that Dr. 
J.G. was the first examiner to render an opinion on the issue 
of the degree of psychiatric disability resulting from 
aggravation by the service-connected disorder.  His 
observations as to the degree of disability resulting from 
aggravation are the most contemporaneous of record with the 
diagnosis then rendered, and the appellant's essential 
symptoms have not altered since that time as evidenced by the 
consistent GAF score.  Although Dr. S.R. opined that the 
appellant's psychiatric symptoms were aggravated by his 
service-connected disorder to the extent of 10 percent or 
less, the Board is of the opinion that Dr. J.G.'s opinion in 
its whole is based upon a more extensive knowledge of the 
appellant's symptoms.

As is noted above, if the whole of the appellant's 
psychiatric disability were to be assessed, the evidence 
would support the assignment of a 50 percent disability 
rating under the Schedule.  Dr. J.G.'s assessment of the 
appellant's service-connected mental disorder being up to 50 
percent aggravated by his service-connected left ankle 
disorder logically leads to the conclusion that approximately 
half of such a disability rating, in this case 30 percent, is 
appropriately assigned.
Accordingly, a 30 percent disability evaluation is assigned 
for the degree of aggravation of the non-service-connected 
depression and PTSD caused by the appellant's service-
connected left ankle disability.  

As a final matter with respect to this issue, the Board 
believes that the 30 percent rating should be assigned as of 
March 6, 1997, the date of the first hearing before the 
undersigned, when the claim of entitlement to VA benefits for 
depression was initially raised.  See Fenderson, supra. 

Entitlement to service connection for a low back condition, 
secondary to the service-connected left ankle condition

Factual Background

The appellant's service medical records are devoid of any 
mention of complaints, symptoms, or diagnoses relative to the 
appellant's back.  

During a VA physical examination of February 1993, the 
appellant reported a history of pain in the lower lumbar 
region, but stated it did not radiate to the buttocks or 
lower extremities.  Upon clinical examination, there were 
noted no postural abnormalities, and his back musculature was 
normal.  He was able to forward flex to 90 degrees and extend 
his back to 40 degrees.  Bilateral flexion was to 30 degrees, 
and bilateral rotation was to 35 degrees.  Mild pain was 
noted upon palpation of mid L5 region.  

In a February 1993 report of radiographic examination 
conducted at the Beaufort Memorial Hospital, the appellant 
was noted to have possible early disc space narrowing at L5-
S1 and sacralization of L5 on the left.  The remaining disk 
spaces were noted to be well preserved.  

In May 1995, the appellant underwent a radiographic study of 
his lumbosacral spine.  Mild retrolisthesis of L4 on L5 was 
noted.  Disc spaces were noted to be otherwise well 
maintained and no significant facet joint osteoarthritic 
changes were present.  

The appellant underwent a VA physical examination in December 
1997.  The appellant reported that while serving on active 
duty in 1981, he injured his back during a training exercise, 
but that he had no treatment for back pain at that time.  
Upon clinical examination, the appellant was noted to have a 
slow gait, but displayed a normal amount of standing time on 
both the left and right foot.  The examiner commented that a 
radiographic study revealed the appellant's sacroiliac joints 
to be unremarkable, and without evidence of scoliosis.  The 
appellant's overall alignment of his lumbar spine was 
preserved and there was no evidence of disc space narrowing 
or loss of vertebral height.  An irregular bony configuration  
of L4-L5 was noted, and was assessed by the examiner to be 
likely related to the "harvesting" of his bone graft and no 
due to any degenerative changes.  There was no evidence of 
degenerative joint disease of the facet joints.  

The examiner further commented that it was likely that the 
appellant's gait had alerted "somewhat secondary" to the 
ankle fusion, but there was no medical evidence that could 
direct relate an injury to an ankle as causing degenerative 
changes to the back.  The examiner opined that the appellant 
had mechanical low back pain that was related to the muscles 
in the low back.  He concluded by observing that he did not 
see the appellant's low back pain as being caused by his 
ankle fusion.

The report of VA radiographic examination conducted in 
December 1997 is prefaced by a clinical history including 
"low back condition is result of left ankle fusion."  The 
report reflects that the appellant was found to have a 
partial sacralization of the left transverse process at the 
L5 region and prior bone harvesting of the left iliac blade. 

At the January 2000 Board hearing, the appellant stated that 
when he tried to keep stress from his left leg, he felt a 
"tingle" in his back.  At the hearing, the appellant also 
submitted a copies of examination reports generated during 
the course of his application for benefits administered by 
the Social Security Administration.  These include an October 
1998 report authored by P,.M., M.D.; a November 1998 report 
authored by J.D., a physical therapist; a November 1998 
report authored by M.T.D., an orthopedist.   

In a January 2000 letter, Dr. M.T.D. observed that the 
appellant had degenerative lumbar spondylosis in his lower 
lumbar disc and left lumbar radiculopathy radiating down the 
left leg.  He opined that an ankle fusion such as appellant's 
altered the gait so that it "can definitely" exacerbate any 
back problem.  

In a February 2000 letter, C.N.B., a neuroradiologist, 
reported that he had reviewed the appellant's VA claims 
folder, including the service medical records.  After doing 
so, Dr. C.N.B. opined that the appellant had severe left 
ankle pathology with osteoporosis, swelling and degenerative 
changes as shown by radiographic studies and that he incurred 
a lumbar spine disability - disk space narrowing and 
degenerative joint disease, secondary to his left ankle 
fusion.     


Analysis

Initial matters

As was noted above, a valid assertion of secondary service 
connection is subject to the well-grounded claim requirement 
under 38 U.S.C.A. § 5107(a); Velez, 11 Vet. App. at 158; 
Libertine, 9 Vet. App. at 523.  In order to establish a well-
grounded claim of secondary service connection, there must be 
evidence of the claimed disability; a service-connected 
disease or injury; and a nexus, established by competent 
medical evidence, between the two.  Reiber, 7 Vet. App. at 
516-517.  

Having carefully considered all of the evidence of record 
proffered in support of the appellant's claim of entitlement 
to service connection for a low back disability and presumed 
it credible, the Board finds that a well-grounded claim has 
been submitted.  The appellant has been diagnosed to have 
both degenerative joint and degenerative disc disease of the 
lumbar spine.  Through the opinions of Dr. C.N.B. and Dr. 
M.T.D., these disorders have been linked by competent medical 
evidence to the appellant's service-connected left ankle 
disorder.  The three components of the Caluza - Reiber test 
(present disability, service-connected disability and medical 
nexus) having been met, the appellant's claim of service 
connection for a low back disorder secondary to the service-
connected left ankle condition is well grounded.  

As discussed above, having found that the appellant's claim 
is well grounded does not end the Board's inquiry.  Rather, 
it places upon VA the duty to assist the appellant in the 
development of the claim by obtaining relevant records which 
could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See 38 U.S.C.A. § 5107(a).  The 
Board has carefully reviewed the evidence of record, and 
finds that the evidence presently of record is sufficient to 
adjudicate this matter.  


Discussion

The Board has scrutinized the medical records.  Dr. C.N.B. 
obviously made an extensive review of all record lay and 
medical evidence.  The report of his opinion reveals that Dr. 
C.N.B. noted both the appellant's reported onset of low back 
pain, as well as the onset and degree of the altered gait 
resulting from the left ankle pathology.  Dr. C.N.B. 
concluded that there was a relationship between the 
appellant's service-connected left ankle disability and his 
back disability.  

As to the medical bases for his opinion, the Board has 
reviewed its context as well as the submitted extract of the 
treaties Orthopaedics  Principles and Their Application, by 
S.L. Turek, M.D.  In a highlighted portion (presumably so 
marked by the appellant's representative), the treatise 
reflects that an altered tilting  of the pelvis is a 
predisposing factor in the development of lumbosacral strain.  
As evidenced by the opinion of Dr. M.T.D., as well as various 
medical treatment records, the appellant's left ankle fusion 
caused such an altered gait.  

It therefore appears that significant medical opinion 
evidence has been obtained that indicates that the 
appellant's service-connected left ankle disorder has caused 
an altered gait, and that the altered gait produced a low 
back condition.  

The Board is of course aware of other medical evidence, in 
particular the opinion of the December 1997 VA examiner, 
which does not support the proposition that the service-
connected left ankle disability caused the back problem.  
However, the opinions of Drs. M.T.D. and C.N.B., taken 
together, at least place the evidence in equipoise. The Board 
will therefore apply the benefit of the doubt rule, 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for a 
low back condition is granted.           



ORDER

A 40 percent disability rating for the residuals of an injury 
to the left ankle is granted, subject to the regulations 
governing the disbursement of monetary benefits.

A 30 percent disability rating for depression is granted, 
subject to the regulations governing the disbursement of 
monetary benefits.

Service connection for a low back disability is granted.




		
	Barry F. Bohan
	Veterans Law Judge
Board of Veterans' Appeals








 

